889 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Aaron WEST, Plaintiff-Appellant,v.D.R. DEVER;  B.E. Potter, S. Light, Michael O'Dea, WilliamL. Reynolds, Al C. Parke, Defendants-Appellees.
No. 89-5478.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Aaron West appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  Essentially, West alleged that a prison disciplinary committee provided insufficient written reasons for two disciplinary convictions and that prison officials conspired to transfer him.  Upon consideration, we conclude that the complaint was properly dismissed.


4
Generally, the dismissal should be affirmed if it appears beyond doubt that plaintiff could prove no set of facts which would entitle him to relief.    See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).  First, the district court correctly concluded that the disciplinary committee's written statements of reasons, which refer to disciplinary reports located on the same form, comport with the minimum requirements of due process.    See Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974);  King v. Wells, 760 F.2d 89, 92-94 (6th Cir.1985).  The disciplinary reports contain first-hand evidence that contraband was found by two prison guards in areas within plaintiff's control.    Cf. King, 760 F.2d at 94.  Second, plaintiff's allegation that prison officials conspired to transfer him is without factual basis and must be rejected.    See Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation